internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-106133-99 date date re legend dollar_figurea w x z date dear this is in reply to your request for a ruling under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations that w a corporation which elected to be taxed as a small_business_corporation be allowed to use an alternative method of basis recovery to report the contingent_payment_sale of one of its lines of business prior to the sale which is the subject of this ruling w operated two lines of business one line_of_business involved the sale of products at wholesale the second line_of_business known as z on date w sold z to x for dollar_figurea plus contingent payments equal to the after-tax profits of z in excess of a specified amount during the period beginning with the month of the sale there was no limitation on the amount of payments that might be required under the earnout provision sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method sec_453 defines installment_sale to mean a disposition of property where at least one payment is to be received after the end of the taxable_year in which the disposition occurs plr-106133-99 sec_453 defines installment_method as a method under which the income recognized for any taxable_year from a disposition of property is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is complete bears to the total_contract_price sec_453 directs treasury to issue regulations to carry out the provisions of sec_453 including regulations to provide for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both can not be readily ascertained sec_15a_453-1 provides generally that contingent payments sales are to be reported on the installment_method unless the taxpayer otherwise elects in the manner prescribed in sec_15a_453-1 the term contingent_payment_sale means a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs sec_15a_453-1 provides generally that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer’s basis inclusive of selling_expenses shall be allocated to the taxable years in which payments may be received under the agreement in equal annual increments sec_15a_453-1 generally provides that a taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rules will substantially and inappropriately defer recovery_of basis the taxpayer must show that the alternative method is a reasonable method of ratably recovering basis and that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule sec_15a_453-1 provides guidelines as to what type of data is acceptable in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer’s basis the section provides that the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profits or other factual data that are subject_to verification the section further provides that the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable if the projection is based upon a specific event that already has occurred plr-106133-99 under w’s proposed alternative method of basis recovery the amount of basis allocated to an installment_payment would bear the same ratio to w’s total basis in the property sold that the installment_payment bears to the estimated amount of the aggregate payments_to_be_received by w during the term of the installment_obligation the estimate of the aggregate payments_to_be_received during the term of the installment_obligation was determined on the basis of historical data and earnings trends based on the information provided and the representations made it is reasonable to conclude that w’s use of the proposed alternative method of basis recovery over time will result in basis recovery at a rate twice a fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly w’s use of the proposed alternative method of basis recovery is approved no opinion is expressed as to the tax treatment of any aspect of the subject transaction under the provisions of any other section of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by this ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the second authorized representative indicated on the power_of_attorney this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting acting chief branch by douglas a fahey cc
